Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000762
                                                          26-SEP-2013
                                                          02:18 PM




                           SCWC-11-0000762

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

          SUSHIL BASNET, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000762; FC-CR. NO. 11-1-1675)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Application for Writ of Certiorari filed on August

18, 2013 by Petitioner/Defendant-Appellant Sushil Basnet is

hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

           DATED:   Honolulu, Hawai#i, September 26, 2013.

Steven T. Barta,                   /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack